United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4572
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Allen Dwight Gailliot

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: July 19, 2017
                                Filed: July 25, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Allen Gailliot directly appeals after he pled guilty to a drug offense and the
district court1 sentenced him to a prison term below the calculated Guidelines range.

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Gailliot’s sentence is substantively unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (sentences are reviewed under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also United States
v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when district court has
varied below Guidelines range, it is “nearly inconceivable” that court abused its
discretion in not varying downward further). In addition, having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal. Accordingly, we grant counsel leave to withdraw, and
we affirm.
                        ______________________________




                                        -2-